Citation Nr: 1716692	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-47 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, to include as secondary to service-connected right and left hand carpal tunnel syndrome.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore



WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1988 to January 1992.  

This matter first came before the Board of Veterans' Appeals (Board) on appeal from an February 2012 rating decision of the RO in San Juan, Puerto Rico, which denied service connection for major depressive disorder, including as secondary to the service-connected right and left hand carpal tunnel syndrome, service connection for sleep apnea, service connection for PTSD, and entitlement to a TDIU.

In October 1993, the Veteran testified at a Travel Board hearing at the local RO in San Juan, Puerto Rico, before another Veterans Law Judge who has since retired.  A transcript of the hearing is of record.  In a May 2013 letter and in a May 2014 substantive appeal, the Veteran's representative explicitly stated that the Veteran did not want to attend another VA hearing of any type.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of entitlement to service connection for major depressive disorder, to include as secondary to service-connected right and left hand carpal tunnel syndrome, service connection for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  The Veteran currently has sleep apnea.

2.  During service the Veteran was exposed to fumes and smoke as a motor vehicle repairman.

3.  The Veteran's sleep apnea is not related to fumes and smoke, or any other event during service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA satisfied its duty to notify the Veteran.  In October 2011, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the February 2012 rating decision from which this appeal arises.  Further, the issue was readjudicated in a April 2014 Statement of the Case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim. First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, Social Security Administration records, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  In November 2011, VA obtained a medical opinion report concerning whether the currently diagnosed sleep apnea was related to an in-service injury, event, or disease.  The medical opinion report is of record.  

To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical opinion report regarding sleep apnea reflects that the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.

All relevant documentation, including VA medical treatment records, private (medical) treatment records, and Social Security Administration records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has asserted that the currently diagnosed sleep apnea is due to in-service exposure to fumes and smoke.

Initially, the Board finds that the Veteran currently has sleep apnea per a November 2011 VA medical opinion report, which confirms the diagnosis of sleep apnea from an October 2010 sleep study.

Next, the Board finds that Veteran was exposed to fumes and smoke during service as a vehicle repairman.  In the above-mentioned November 2011 VA medical opinion report, the Veteran reported being exposed to smoke and fumes during service.  The Veteran's Form DD214 reflects that the Veteran was a motor vehicle repairman during service.  The Board finds that environmental conditions of smoke and fumes advanced by the Veteran are consistent with the circumstances, conditions, and hardship of service as a motor vehicle repairman.  See 38 U.S.C.A. § 1154(a) (2016).  

Finally, after considering all the evidence, both lay and medical, the Board finds that the weight of the evidence shows that the Veteran's sleep apnea is not related to in-service fumes and smoke exposure, or any other event, during service.  The service treatment records are silent for symptoms of, complaints of, diagnoses of, or treatment for sleep apnea.  Further, the available post-service treatment records show no sleep apnea, including symptoms, until a sleep study in October 2010, 
18 years after separation from service.

The evidence weighs against the Veteran's sleep apnea being incurred in service.  In the November 2011 VA medical opinion report, the VA examiner opined that the Veteran's sleep apnea is not related to service.  The VA examiner reasoned that the Veteran's sleep apnea was not related to service because the service treatment records were silent for sleep apnea symptoms, and that there is no medical evidence that links sleep apnea and exposure to smoke and fumes.  The VA examiner reviewed the Veteran's file, conducted an in-person examination of the Veteran, and considered all the relevant medical literature; therefore, the Board places high probative weight on this evidence.

The Veteran has advanced during the course of the appeal that the sleep apnea is due to fumes and smoke exposure in service.  At the November 2011 VA examination, the Veteran also reported that his wife complained about his snoring and choking at night after he came home from service in the Persian Gulf.  As lay people, the Veteran and the Veteran's wife are competent to report some sleep apnea symptoms, though are not capable of observing apneas; however, under the specific facts of the case that show no in-service symptoms and no reported symptoms until 18 years after service, the Veteran and his wife do not have the requisite medical training or credentials to be able to render a competent medical opinion regarding the cause of the Veteran's sleep apnea.  The etiology of sleep apnea is a complex medical etiological question dealing with the origin and progression within the respiratory system, and sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings, and physiological testing such as a sleep study.  For these reasons, the unsupported lay opinions of the Veteran and his wife, under the specific facts of this case that include no in-service injury, diagnosis, or symptoms, and no symptoms until years after service, are of no probative value.  See Woehlart v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).

After a review of all the evidence, lay and medical, the Board finds that the Veteran has sleep apnea, that the Veteran was exposed to smoke and fumes during service consistent with the environmental conditions of a vehicle mechanic, and that the Veteran's sleep apnea is not a result of smoke or fume exposure during service, or 

any event during service.  For these reasons, the Board finds that the preponderance of the evidence is against service connection for sleep apnea, the claim must be denied, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is denied.


REMAND

Service Connection for Major Depressive Disorder

The Veteran contends generally that currently diagnosed major depressive disorder is due to service-connected right and left hand carpal tunnel syndrome.  In an October 2006 VA mental health examination, conducted to evaluate the Veteran's complaints of major depressive disorder, the Veteran advanced having job problems because of the physical limitations due to carpal tunnel syndrome, difficulty sleeping, and feeling frustrated for not be able to provide for the family.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Further, service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As mentioned above, the Veteran was afforded a VA mental health examination in October 2006 to evaluate complaints of major depressive disorder.  At the conclusion of the examination, the VA examiner opined that the currently diagnosed major depressive disorder was not caused by service-connected right and left wrist carpal tunnel syndrome.  The October 2006 VA examiner reasoned that the post-service events of death of the Veteran's father by suicide and the loss of business contracts led to the depression.  

While the VA examiner concluded that the Veteran's major depressive disorder was not related to the (service-connected) right and left wrist carpal tunnel syndrome because of the intervening (post-service) causes of father's suicide and loss of business contracts, the VA examiner did not adequately address whether the service-connected right and left wrist carpal tunnel syndrome aggravated (worsened in severity beyond a normal progression) the major depressive disorder; therefore, a remand is necessary to obtain the appropriate aggravation opinion.  The Court has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. 
§ 3.310.  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).

Service Connection for PTSD

The Veteran contends entitlement to service connection for PTSD.  The Veteran advanced observing a soldier step on a mine and die during service in Iraq in 1991.  The Veteran also contends feeling helplessness and horror due to this event. 

The Veteran received a VA PTSD mental health examination in February 2011.  The VA examiner assessed that the Veteran did not have a current diagnosis of PTSD.  The VA examiner did identify a PTSD stressor of the Veteran observing the death of a solider in an explosion, and the Veteran reported feeling helplessness and horror.  The PTSD examination does not accurately record the history, as the Veteran reported waking up with nightmares of what happened in the Persian Gulf six to seven times a month since discharge from active duty; however, the VA examiner inaccurately noted under "Persistent re-experiencing the traumatic event by" section, "no symptoms present."  

As such, remand is necessary to address the accurate history of nightmares with regard to the in-service stressor and reported feelings of helplessness and horror due to this stressor.

TDIU

The outcome of the claim for TDIU could be affected by the results of development ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issues of service connection for major depressive disorder and service connection for PTSD, and adjudication of entitlement to a TDIU should be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appropriate VA PTSD or psychiatric examination in order to assist in determining the nature and etiology of the major depressive disorder.  Relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.

2.  An interview of the Veteran regarding the history, a physical examination, and all tests and studies required to respond to the following questions should be performed. 
Based on review of the appropriate records, the examiner should offer an opinion on the following questions: 

a)  Is it as likely as not (i.e., probability of 50 percent or more) that major depressive disorder was worsened in severity beyond a normal progression by the service-connected right and left hand carpal tunnel syndrome?

b)  Does the Veteran have current diagnoses of PTSD?  If the VA examiner assesses that the Veteran does not have PTSD, the VA examiner should address the evidence of record to the contrary, to include VA treatment records, the previous February 2011 VA mental health examination, and the Veteran's statements regarding nightmares and feelings of helplessness and horror.

c)  If the VA examiner assesses that the Veteran does have a current diagnosis of PTSD, is there a link between the diagnosed PTSD and one or more reported in-service stressors, to include combat experiences and seeing a soldier die in an explosion during service?

3.  Then readjudicate the issues of entitlement to service connection for major depressive disorder (as secondary to service-connected right and left hand carpal tunnel syndrome), service connection for PTSD, and TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


